In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Agate, J.), dated January 19, 2005, which, in effect, denied that branch of his motion which was to dismiss the complaint for lack of personal jurisdiction pursuant to CPLR 3211 (a) (8), and granted the plaintiffs oral application for leave to extend her time to serve the summons and complaint pursuant to CPLR 306-b.
Ordered that the order is affirmed, with costs.
Under the facts of this case, the Supreme Court providently exercised its discretion in granting the plaintiffs application to extend the time within which to serve the summons and complaint pursuant to CPLR 306-b (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.